Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He, et al., CN 109855789 A.
As per Claim 1, He teaches an apparatus for sensing an elastic deformation of a hollow element (¶ 46), wherein the apparatus comprises at least one sensor that is arranged in a watertight capsule (¶ 22), the watertight capsule being connected in a watertight manner to a connector device comprising at least one watertight electrical connector that is electrically connected to the at least one sensor (¶¶ 22-23; through watertight cable), the at least one watertight electrical connector forming a first waterproof barrier of the connector device between an outside of the watertight capsule and the at least one sensor (¶¶ 33-34), and wherein the connector device comprises at least one further waterproof barrier that is formed between the first waterproof barrier and the at least one sensor (¶ 38; as the probe pore structure ensures a waterproof function).  
As per Claim 2, He teaches that the at least one further waterproof barrier comprises a second waterproof barrier that is formed by a sealed compartment of the connector device, the sealed compartment being arranged between the at least one watertight electrical connector and the at least one sensor (¶¶ 36-37; to make the sensor leakproof).
As per Claim 3, He teaches that the sealed compartment is filled with an associated filling material (¶¶ 36-37).
As per Claim 4, He teaches that the associated filling material comprises at least one of a resin or a silicone (¶¶ 36-37).
As per Claim 5, He teaches that the at least one further waterproof barrier comprises a third waterproof barrier that is formed by a cable bushing of the connector device (¶ 41), and that a connecting cable that electrically connects the at least one watertight electrical connector to the at least one sensor is routed through the sealed compartment and exits the connector device towards the at least one sensor via the cable bushing, the cable bushing being arranged between the sealed compartment and the at least one sensor (¶¶ 38, 41).
As per Claim 10, He teaches that the connector device comprises a mounting block, the at least one watertight electrical connector being mounted to the mounting block by means of a connector board that is attached via a sealed connection to the mounting block (¶ 38; on back shroud 2 of Figure 2).
As per Claim 11, He the mounting block comprises an opening through which the connecting cable exits the connector device towards the at least one sensor, and wherein the cable bushing is arranged in the opening (¶¶ 37-38).
As per Claim 12, He teaches that the mounting block comprises a solid block corpus that is arranged between the sealed compartment and the opening, and wherein the solid block corpus comprises at least one cable channel that connects the sealed compartment to the opening (¶¶ 37-38; as back shroud 2 shows in Figure 2).
As per Claim 13, He teaches that the solid block corpus comprises metal (¶ 46; lead).
As per Claim 14, He teaches that the watertight capsule is integrally formed in one piece with the mounting block (¶ 41; as the outer surfaces of the sensor housing and the aircraft are continuous).
As per Claim 15, He teaches that the watertight capsule comprises a flexible region provided for allowing at least a vertical bending or the watertight capsule in operation (¶ 46; as external force causes bending and deformation).
As per Claim 16, He teaches that the watertight capsule comprises a conductive material, and wherein the conductive material preferably comprises metal (¶ 46; lead).
As per Claim 17, He teaches that a stiff rod is provided inside of the watertight capsule the stiff rod supporting the at least one sensor (¶¶ 37-38; leading to outlet hole 9 of Figure 2).
As per Claim 18, He teaches that the stiff red is connected to the connector device via a static attachment (¶¶ 37-38; leading to outlet hole 9 of Figure 2).
As per Claim 19, He teaches that the stiff rod is integrally formed in one piece with the connector device (¶¶ 37-38; leading to outlet hole 9 of Figure 2).
As per Claim 20, He teaches a line replaceable unit for sensing an elastic deformation of a hollow element of an undercarriage of an aircraft (¶¶ 41-42, 46), the hollow element being connected to at least one ground-contacting member and being deformable by the weight of the aircraft standing by means of the at least one ground-contacting member on a surface (¶ 31), wherein the line replaceable unit comprises at least one sensor that is arranged in a watertight capsule (¶ 22), the watertight capsule being connected in a watertight manner to a connector device comprising at least one watertight electrical connector that is electrically connected to the at least one sensor (¶¶ 22-23; through watertight cable), the at least one watertight electrical connector forming a waterproof barrier of the connector device between an outside of the watertight capsule and the at least one sensor (¶¶ 33-34).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Perriard, et al., US 2007/0227239 A1.
As per Claim 6, He does not expressly teach that the connector device comprises a mounting cup, the at least one watertight electrical connector being mounted to the mounting cup by means of a connector board that is attached via a sealed connection to the mounting cup.   Perriard teaches that the connector device comprises a mounting cup, the at least one watertight electrical connector being mounted to the mounting cup by means of a connector board that is attached via a sealed connection to the mounting cup (¶ 22; as plate 32 and circuit board 31 mount into recess 30 of Figure 2).  It would have been obvious to a person of skill in the art, at the time of the invention, to combine the connector of He with the mounting cup recess of Perriard, in order to provide extra protection and support for the connector, and to measure deformation within the housing.
As per Claim 7, He teaches that the mounting cup comprises an opening through which the connecting cable exits the connector device towards the at least one sensor, and wherein the cable bushing is arranged in the opening (¶ 38).
As per Claim 8, He teaches that the watertight capsule is retained at the mounting cup via a welded connection (¶ 39).
As per Claim 9, He teaches that the mounting cup is at least partly arranged within an associated mounting sleeve, and wherein a mounting ring is arranged in radial direction between the mounting cup and the associated mounting sleeve (¶¶ 21-22; as ring 26 goes around bolt 16 of Figure 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661